Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
Claims 6-7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 6 recites “at least one controller configured direct the delivery of energy to the motor from the battery and convert electromagnetic energy received from the collection coil to direct current and return the energy to the battery for storage and subsequent use.”  Claim 7 recites similar functional language. With reference to Fig.5, the specification ¶[0008] teaches “[c]ontrol features are preferably provided by microprocessors that control each individual electromagnetic field coil, one controller per coil…”, ¶[0021]-¶[0022] describes “[t]he induction side of the circulatory field coil assembly 108…create[s] multi-phase electromagnetic fields that cause rotation of the flywheel governed by individual motor controllers, one controller per circulatory field coil [and i]n an alternate embodiment, multiple induction field coils may be controlled by a single motor controller” and ¶[0025] teaches “[e]nergy from the battery is sent to the circulatory field coil's induction side 108 through a microprocessor controller while excess energy is converted into electricity and is sent back to the battery through an inverter.”  Thus, the specification teaches the inverter “convert[s] electromagnetic energy received from the collection coil [110] to direct current and return[s] the energy to the battery for storage and subsequent use”, not the controller. In other words, the inverter converts “excess energy” collected from the generator (collection) coil 110 into direct current and directs it to the battery for storage, whereas the controller directs energy from the battery to the motor (induction) coil 108.  
Claims 6-7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for “an energy regenerative motor comprising…a stator supporting a plurality of interwoven field coils, including an induction coil configured to create an electromagnetic field and deliver energy to the motor and a collection coil that collects electromagnetic energy; a battery configured to store and provide energy to the first coil; an inverter configured to convert electromagnetic energy received from the collection coil to direct current and return the energy to the battery for storage and subsequent use; and 
at least one controller configured direct the delivery of energy to the motor from the battery and convert electromagnetic energy received from the collection coil to direct current and return the energy to the battery for storage and subsequent use” per the specification ¶[0006], it does not reasonably provide enablement for a system wherein “a plurality of interwoven electrically conductive field coils…propel the armature while collecting errant magnetic fields” in the sense of the system being “powered from the same source” (¶[0005]) and “a motor that is its own generator” (original claim 3).  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. 
The invention is a so-called “electric circulatory leverage drive method and apparatus” (i.e., a motor/generator) including a permanent magnet “gyroscopic flywheel” (i.e., rotor) 100, a stator 114, a controller, a battery and an inverter (Fig.4) that together form a drive which ”creates torque/horsepower from the outside rather than the center multiplying the rotational force” and “a circulatory system that captures excess magnetic fields created by DNA-shaped double helix field coils and sends the energy back to the batteries” (¶[0020]). The stator 114 has teeth 112 individually wrapped by circulatory field coils 106 comprising “strands” 108 and 110 twisted together in a double helix (Figs.3-4). Strand 108 (an “induction coil”) “receives energy to create magnetic field” and strand 110 (“collection coil”) “circulates unused magnetic energy that is converted back into electricity, to the batteries” through an inverter (¶[0024]-¶[0025]; Fig.4). The field coil assembly 108 creates multi-phase electromagnetic fields that cause rotation of the flywheel governed by individual motor controllers, one controller per circulatory field coil” (¶[0021]; Figs.3-5). In other words, strand 108 operates as a motor coil, driving the permanent magnet flywheel and strand 110 operates as a generator coil in which current is induced by the moving permanent magnet.  
But, the specification teaches the invention is “powered from the same source” (¶[0005]) and original claim 3 recites the interwoven field coils “are configured to create a motor that is its own generator”. This language suggests the energy of the system is derived from itself, since the current induced in the claimed generator (collection) strands 110 charges the battery, which in turn powers the motor (induction) strands 108, which in turn drives the permanent magnet rotor, which in turn induces current in the generator strands 110, and so on. Such a cycle of “creating”, “collecting”, “storing”, and “providing” or “delivering” back electromagnetic energy, all within the same system, could be understood as operation in a continuous loop characteristic of a perpetual motion machine.  But, a perpetual motion machine is contrary to the known laws of physics, in particular the second law of thermodynamics, which stipulates that the entropy of a system increases over time. In contrast, entropy decreases or remains unchanged in a “motor that is its own generator” and is “powered from the same source”.  Thus, the specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. 
Claims 6-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 6, line 3, the scope of the term “interwoven” in the context of the field coil “strands…twisted together in a double helix coil” structure (¶[0024]) is indefinite. The double helix field coil comprises an induction coil strand 108 and a collection coil strand 110 (¶[0024]; Fig.3). The term “interwoven” understood as “woven together” is not defined by the specification and while it includes a double helix coil structure, it not necessarily limited to this.  Therefore, the claim is ambiguous and indefinite in scope.  
On line 6, “the first coil” lacks antecedent basis.  Presumably this refers to the “induction coil configured to create an electromagnetic field and deliver energy to the motor”.  

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 6-7, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Schaefer (US Pat.Pub.2011/0291513) in view of Pandya (US 10,084,365).
Regarding claim 6, Schaefer teaches an energy regenerative motor (energy conversion apparatus) 10 comprising: 
a ring 12 having a plurality of permanent magnets 14 along a perimeter; 
a stator supporting a plurality of field coils, including an induction (drive) coil 16 configured to create an electromagnetic field and deliver energy to the motor and a collection (generator) coil 18 that collects electromagnetic energy (¶[0015]; ¶[0049]; Fig.1); 
a battery 27 configured to store and provide energy to the “first coil” [sic] (i.e., drive coil 16; ¶[0056]; Fig.1);
an inverter (rectifier) 29 configured to convert electromagnetic energy received from the collection (generator) coil 18 to direct current and return the energy to the battery 27 for storage and subsequent use (¶[0056]); and 
at least one controller 24 configured direct the delivery of energy to the motor from the battery 27 (i.e., controller 24 powers drive coils 16 which accelerate permanent magnets 14; abstract; ¶[0009]; ¶[0012]-¶[0013]; ¶[0039]; ¶[0057]) and “convert electromagnetic energy received from the collection (generator) coil 18 to direct current and return the energy to the battery 27 for storage and subsequent use” [sic] (i.e., “[t]he voltage of generator coils 18 is tapped via a rectifier 29, and the current is fed to a consumer 17, a battery 27 and a capacitor 22. Thereby, electric energy is fed into the mentioned elements”; ¶[0056]).  

    PNG
    media_image1.png
    519
    560
    media_image1.png
    Greyscale

Schaefer’s field coils are not “interwoven” [sic].
But, Pandya teaches a power converter operable as either a motor or generator including stator field electromagnets 141 comprising “interwoven” conductors 143a & 143b wound in a twisted bifilar or double helix manner around core 143c to provide desired electromagnetic characteristics (abstract; c.16:43-52; c.17:50-62; Fig.2).

    PNG
    media_image2.png
    444
    557
    media_image2.png
    Greyscale

Thus, it would have been obvious before the effective filing date to “interweave” Schaefer’s field coils in a twisted bifilar or double helix manner since Pandya teaches this would have provided desired electromagnetic characteristics.
Regarding claim 7, Schaefer’s controller 24 is “separate” in the sense that it comprises an element distinct from the other elements of the energy conversion apparatus 10 (Fig.1). 
Claims 6-7, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Ny (US 10,432,079) in view of Burgbacher et al. (US 5,331,245) and Linares (US 10,523,074).
Regarding claim 1, Ny generally teaches the invention of an energy regenerative motor (energy generating BLDC motor) 100 comprising: 
a rotor 12 having a plurality of permanent magnets 14 (Fig.1); 
a stator 13 supporting a plurality of field coils (dual purpose stator winding assemblies) 13a, including an induction (energizer) coil 16 configured to create an electromagnetic field and deliver energy to the motor (i.e., produce torque in the rotor) and a collection (inducer) coil 15 that collects electromagnetic energy (i.e., generate electrical energy; c.7:16-23; c.7:43-53; Fig.1); 
a battery 113 configured to store and provide energy to the “first coil” [sic] (energizer coil) 16 (c.10:42-60; Fig.3);
an inverter (rectifier built into charger 115) configured to convert electromagnetic energy received from the collection (inducer) coil 15 to direct current and return the energy to the battery 113 for storage and subsequent use (c.6:40-48; c.10:45-50; Fig.3); and 
at least one controller 114 configured direct the delivery of energy to the motor from the battery 113 (i.e., motor connected to battery via controller; c.10:42-45) and “convert electromagnetic energy received from the collection [inducer] coil 15 to direct current and return the energy to the battery [113] for storage and subsequent use” [sic] (i.e., controller 114 controls operation of the motor and various components and also energy storage/charging and access protocols”; c.10:32-38; c.10:54-c.11:8; Fig.3). 

    PNG
    media_image3.png
    530
    496
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    456
    368
    media_image4.png
    Greyscale

Ny differs in that the permanent magnet rotor 10 does not comprise a “ring” having permanent magnets “along a perimeter” or that the field coils 15 & 16 are “interwoven” [sic].  
But, regarding the first feature, Burgbacher teaches a brushless dc motor with a permanent magnet rotor 200 with permanent magnets 201 attached along a perimeter of a ferromagnetic ring (soft iron cylinder) 202 which provides a magnetic flux return path (c.8:30-36; Fig.9c).  

    PNG
    media_image5.png
    734
    551
    media_image5.png
    Greyscale
 
It would have been obvious before the effective filing date to provide the rotor of Ny’s BLDC motor as a ring having permanent magnets along a perimeter since Burgbacher teaches the ring would have provided a magnetic flux return path. 
Regarding the second feature, Linares teaches a motor/generator with multiple interwoven (braided) coils 38, 40, 42, et. seq. to improve electrical output of a generator or optimal work output of a motor (c.1:25-29; c.7:1-10; c.8:21-67; Figs.3A-3B). 

    PNG
    media_image6.png
    481
    579
    media_image6.png
    Greyscale

It would have been obvious before the effective filing date to “interweave” the field coils of Ny and Burgbacher since Linares teaches this would have improved output of the device. 
Regarding claim 7, Ny’s controller 114 is “separate” in the sense that it comprises an element distinct from the other elements of the energy conversion apparatus (Fig.3). 

Response to Arguments
Applicant's arguments filed 17 May 2022 have been fully considered but they are not persuasive.  
Regarding the scope of enablement rejection under 35 USC 112, first paragraph, applicant notes how the specification ¶[0006] teaches operation of the invention and argues “the second coils are not meant to power the motor; the power source or battery does that”.  This is not persuasive. The rejection does not argue inoperability of all devices encompassed by the claimed invention or deny that the power source or battery powers the motor. Rather, the rejection points out that in the context of the specification’s teaching that “[t]he invention is…powered from the same source” (¶[0005]) and the original claim 3 recitation that the interwoven field coils “are configured to create a motor that is its own generator”, the claims can be understood to include a perpetual motion machine.  That is, per claim 6, energy “collected” in the generator (collection) strands 110 is “returned…to the battery for storage and subsequent use”.  Via the controller, this energy is “deliver[ed]…to the motor from the battery” and the motor (induction or “first”) coil strands 108 “create an electromagnetic field and deliver energy to the motor”.  This turns the permanent magnet ring, which generates electromagnetic energy in the generator (collection) strands 110, and the cycle repeats.  But, given that the motor is “powered from the same source” and “is its own generator”, the claimed cycle of “creating”, “collecting”, “storing”, and “providing” or “delivering” back electromagnetic energy, all within the same system, could be understood as operation in a continuous loop characteristic of a perpetual motion machine, where the energy of the system derives from itself. The scope of the claim, interpreted in light of the specification, thus encompasses a system which does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use because a perpetual motion machine contradicts known laws of physics, in particular the second law of thermodynamics.    
Applicant’s arguments with respect to the prior art applied to former claims 1-5 have been considered but are moot in view of the new ground of rejections. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BURTON S MULLINS whose telephone number is (571)272-2029. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas C Patel can be reached on 571-272-2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BURTON S MULLINS/
Primary Examiner, Art Unit 2832